       Case 1:17-cv-00365-DAE Document 346 Filed 02/24/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

UMG Recordings, Inc., et al.             §
    Plaintiffs,                          §
vs.                                      §     NO: AU:17-CV-00365-DAE
                                         §
Grande Communications Networks           §
LLC,                                     §
    Defendant.

        ORDER REFERRING MATTER TO MAGISTRATE JUDGE

      Before the Court is the status of this case. In accordance with the authority

vested in the United States Magistrate Judge pursuant to 28 U.S.C. § 636, the

instant action is hereby REFERRED to United States Magistrate Judge Austin for

the limited purpose of resolving the pending deposition designation disputes (see

dkt no. 301 exhibit 5, dkt no. 302 exhibit no. 6, dkt no. 303, and dkt no. 305).

Upon completion, the undersigned retains full jurisdiction over all other matters.



IT IS SO ORDERED.
DATED: Austin, Texas, February 24, 2020.



                                             ______________________________
                                             DAVID A. EZRA
                                             SENIOR U.S. DISTRICT JUDGE
